Title: To George Washington from John Ariss, 5 August 1784
From: Ariss, John
To: Washington, George



Sir
Berkeley County [Va.] 5th Augst 1784

Permit me to Address your Excellency for a place to live at during Mrs Ariss and my Own Life. I am under the Necessity of Giving Up the place I now live at at the End of this Year, and have not as yet provided my Self with a place, nor do I know of any to be had in these parts, my Infirm Crazy Indisposition puts it Out of my Power to go any Great distance[.] Your Excellency may possibly Assist me with a place to live at. Mr Henry Whiting who is a Tenant on your Land on Bullskin Intends to make an offer of his Lease to your Excellency this Fall. This place would Suit me provided it is to be Let out again. Indeed One half would be Sufficient but Rather than be Obliged to move to any Great Distance I would take the Whole I shall always make it a point to pay my Rent when it becomes due. if This place is not to be had perhaps you may have Some other to let that may Suit me. I am Sir Your Excellencys Most Obliged and Most Humble Servt

Jno. Ariss

